 



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IN ITS REASONABLE
JUDGMENT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS.

 

WORLDS ONLINE INC.

 

Warrant for the Purchase of Common Stock,

par value $0.001 per share

 

No. W-___ _______ Shares (subject to adjustment)

Date: _________, 2014

 

THIS CERTIFIES that, for good and valuable consideration, ____________________
(together with his successors and permitted assigns, the “Holder”), with an
address at ___________________________________________ is entitled to subscribe
for and purchase from Worlds Online Inc. (the “Company”), upon the terms and
conditions set forth herein, in whole or in part, at any time, or from time to
time, after the date hereof and before 5:00 p.m. on August 31, 2019 (the
“Exercise Period”), _______ shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), at a price of $0.40 per share (the “Initial
Exercise Price”), as same may be adjusted as provided for herein (the “Warrant
Shares”).

 

1. To the extent otherwise exercisable, this Warrant may be exercised during the
Exercise Period as to the whole or any portion of the number of Warrant Shares,
by (i) delivery of a written notice, in the form of the exercise notice attached
hereto as Exhibit A (the “Exercise Notice”), of such Holder’s election to
exercise this Warrant, which notice shall specify the number of Warrant Shares
to be purchased, (ii) payment to the Company of an amount equal to the Exercise
Price multiplied by the number of Warrant Shares to be exercised (plus any
applicable issue or transfer taxes) (the “Aggregate Exercise Price”) in cash, or
by means of bank check or wire transfer of immediately available funds. In the
event that the exercise of this Warrant is for less than all of the Warrant
Shares purchasable under this Warrant, the Company shall cause to be issued in
the name of and delivered to the Holder hereof or as the Holder may direct, as
soon as practicable, a new Warrant or Warrants of like tenor, for the balance of
the Warrant Shares purchasable hereunder.

 

2. Upon the exercise of the Holder’s right to purchase Warrant Shares granted
pursuant to this Warrant, the Holder shall be deemed to be the holder of record
of the number of Warrant Shares issuable upon such exercise, notwithstanding
that the transfer books of the Company shall then be closed or certificates
representing such Warrant Shares shall not then have been actually delivered to
the Holder. As soon as practicable after the exercise of this Warrant, the
Company shall issue and deliver to the Holder a certificate or certificates for
the applicable number of Warrant Shares, registered in the name of the Holder.
No fractional shares of Common Stock are to be issued upon exercise of this
Warrant, but rather the number of shares of Common Stock issued upon exercise of
this Warrant shall be rounded up or down to the nearest whole number.

 

3. (a) The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to the
Holder hereof), a register for this Warrant, in which the Company shall record
the name and address of the person in whose name this Warrant has been issued,
as well as the name and address of each transferee upon receipt of a duly
executed warrant power in the form of Exhibit B hereto. The Company may treat
the person in whose name any Warrant is registered on the register as the owner
and holder thereof for all purposes, notwithstanding any notice to the contrary

 

(b) The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of providing for
the exercise of the rights to purchase all Warrant Shares granted pursuant to
this Warrant, such number of shares of Common Stock as shall be sufficient
therefor. The Company covenants that all shares of Common Stock issuable upon
exercise of this Warrant, upon receipt by the Company of the purchase price
therefor, shall be validly issued, fully paid and nonassessable.

 

4. (a) In the event that the outstanding shares of Common Stock are changed into
a different number of shares of Common Stock by reason of any recapitalization,
reclassification, stock split-up, combination of shares or dividend payable in
shares of the Company or an otherwise similar event, appropriate adjustment
shall be made in the number and kind of securities as to which this Warrant
shall be exercisable, to the end that the proportionate interest of the Holder
immediately after the occurrence of such event shall equal the proportionate
interest of the Holder immediately before the occurrence of such event. Such
adjustment shall be made without change in the total Exercise Price applicable
to this Warrant and with a corresponding adjustment in the per share Exercise
Price evidenced by this Warrant.

 

(b) In case of any consolidation with or merger of the Company with or into
another corporation or entity (other than a merger or consolidation in which the
Company is the surviving or continuing corporation), or in case of any sale,
conveyance or lease to another person or entity of the property of the Company
as an entirety or substantially as an entirety, such successor or purchasing
person or entity, as the case may be, shall (i) execute in favor of the Holder
an agreement or instrument providing that the Holder shall have the right
thereafter to receive upon exercise of this Warrant solely the kind and amount
of shares of stock or other securities, property, cash or any combination
thereof receivable upon such consolidation, merger, sale, lease or conveyance by
a holder of the number of shares of Common Stock for which this Warrant might
have been exercised immediately prior to such event, (ii) make effective
provision in its certificate of incorporation or otherwise, if necessary, in
order to effect such agreement and (iii) set aside or reserve, for the benefit
of the Holder, the stock, securities, property and/or cash to which the Holder
would be entitled upon exercise of this Warrant; provided, that, nothing
contained in this paragraph 4(b) shall be interpreted so as to preclude the
Holder from exercising this Warrant, in whole or in part, at any time prior to
the consummation of any such consolidation, merger, sale, lease or conveyance.

 

(c) The above provisions of this paragraph 4 shall similarly apply to successive
consolidations, mergers, sales, leases, issuances or conveyances.

 

5.In case at any time the Company shall propose:

 

(i) to pay any dividend or make any distribution on shares of Common Stock in
shares of common stock, or make any other distribution (other than regularly
scheduled cash dividends) to all holders of common stock; or

 

(ii) to issue any rights, warrants or other securities to all holders of the
Company’s common stock entitling them to purchase any additional shares of
common stock or any other rights, warrants or other securities; or

 

(iii) to effect any reclassification or recapitalization of the Company’s common
stock, or any consolidation or merger; or

 

(iv)to effect any liquidation, dissolution or winding-up of the Company; or

 

(v) to issue any shares of its Common Stock, or securities convertible or
exercisable into its Common Stock, at a price per share lower than the Exercise
Price;

 

then, and in any one or more of such cases, the Company shall give written
notice thereof, by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least ten
(10) days prior to the date on which any such event is expected to occur.

 

6. The issuance of any Warrant Shares or other securities upon the exercise of
this Warrant, and the delivery of certificates or other instruments representing
such Warrant Shares or other securities, shall be made without charge to the
Holder for any tax or other charge in respect of such issuance. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any certificate
representing Warrant Shares in a name other than that of the Holder and the
Company shall not be required to issue or deliver any such certificate unless
and until the person or persons requesting the issuance thereof shall have paid
to the Company the amount of such tax, to the extent required to be so paid, or,
if reasonably required by the Company, shall have established to the
satisfaction of the Company that such tax has been paid.

 

7. Unless registered, or freely saleable under Rule 144, the Warrant Shares
issued upon exercise of the Warrants shall be subject to a stop transfer order
and the certificate or certificates evidencing such Warrant Shares shall bear
the following legend or a similar legend to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE
SOLD OR OFFERED FOR SALE IN THE ABSENCE OF SUCH REGISTRATION OR EVIDENCE OF AN
EXEMPTION THEREFROM (INCLUDING AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT).”

 

8. The Holder of this Warrant, by the acceptance hereof, represents that he is
acquiring this Warrant and the Warrant Shares for his own account for investment
only and not with a view towards, or for resale in connection with, the public
sale or distribution of this Warrant or the Warrant Shares, except pursuant to
sales registered or exempt under the Securities Act of 1933, as amended (the
“Securities Act”); provided, however, that by making the representations herein,
the Holder does not agree to hold this Warrant or any of the Warrant Shares for
any minimum or other specific term and reserves the right to dispose of this
Warrant and the Warrant Shares at any time in accordance with, or pursuant to an
exemption under, the Securities Act. The Holder of this Warrant further
represents, by acceptance hereof, that, as of this date, such Holder is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
(an “Accredited Investor”). Upon the exercise of this Warrant, the Holder shall,
if requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Warrant Shares so purchased are being acquired solely for the
Holder’s own account and not as a nominee for any other party, for investment
and not with a view toward distribution or resale and that such Holder is an
Accredited Investor. If such Holder cannot make such representations because
they would be factually incorrect, it shall be a condition precedent to such
Holder’s exercise of this Warrant that the Company receive such other
representations as the Company considers reasonably necessary to assure the
Company that the issuance of its securities upon exercise of this Warrant shall
not violate any United States or state securities laws.


9. Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant (and upon surrender of this Warrant if
mutilated), and upon reimbursement of the Company’s reasonable incidental
expenses (including without limitation any insurance), the Company shall execute
and deliver to the Holder a new Warrant of like date, tenor and denomination.

 

10. The Holder shall not have, solely on account of such status, any rights of a
stockholder of the Company, either at law or in equity, or to any notice of
meetings of stockholders or of any other proceedings of the Company, except as
provided in this Warrant.

 

11. This Warrant and the rights granted hereunder shall be assignable by the
Holder hereof without the consent of the Company (i) to members of his or her
immediate family (which shall include any spouse, lineal ancestor or descendant,
adopted child or sibling, or the spouse of any of them) or (ii) to a trust or
any other estate planning vehicle for the benefit of such Holder or members of
his or her immediate family; provided, however, that the assignee shall, within
ten (10) days prior to such assignment, furnish to the Company written notice of
the name, address and relationship with such assignee and such transferee shall
agree to be bound by the terms and conditions of the Investor Rights Agreement
upon exercise, provided it involves no more than a de minimis expense.

 

12. Each of the Company and the Holder shall do and perform all such further
acts and things and execute and deliver all such other certificates, instruments
and documents as the Company or the Holder may, at any time and from time to
time, reasonably request in connection with the performance of any of the
provisions of this Warrant.

 

13. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Warrant must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile or e-mail (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Worlds Online Inc.

11 Royal Road

Brookline, MA 02445

Telephone: (617) 909-4043

Facsimile: (617) 975-3888

E-Mail: thom@worlds.com

Attention: President

 

If to the Holder, at the address set forth above (if such Holder is the initial
Holder of this Warrant), or to such other address for such Holder or its
assignees as shall appear, from time to time, on the records maintained by the
Company.

 

Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of transmission or (C) provided by nationally recognized
overnight delivery service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

14. Any term or provision of this Warrant which is invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the terms and provisions of this Warrant or affecting the validity or
enforceability of any of the terms or provisions of this Warrant in any other
jurisdiction.

 

15. This Warrant shall be construed in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed within such State,
without regard to principles of conflicts of law. THE COMPANY AND THE HOLDER (BY
THE ACCEPTANCE HEREOF) HEREBY IRREVOCABLE AND UNCONDITIONALLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY,
NEW YORK, OVER ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY AND THE HOLDER EACH
AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, PROPERLY ADDRESSED TO IT
AT ITS ADDRESS LISTED IN PARAGRAPH 13 ABOVE SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT. THE
COMPANY AND THE HOLDER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO
THE LAYING OF VENUE IN ANY ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
AND ANY CLAIM THAT SUCH COURT REPRESENTS AN INCONVENIENT FORUM. THE COMPANY AND
THE HOLDER AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT WHICH IS NO LONGER SUBJECT TO FURTHER REVIEW SHALL BE
CONCLUSIVE AND BINDING UPON THE COMPANY AND THE HOLDER AND MAY BE ENFORCED
AGAINST THE COMPANY OR THE HOLDER IN ANY OTHER COURTS TO WHOSE JURISDICTION THE
COMPANY OR THE HOLDER, RESPECTIVELY, IS OR MAY BE SUBJECT BY SUIT UPON SUCH
JUDGMENT. THE COMPANY AND THE HOLDER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY CLAIM ARISING UNDR OR WITH RESPECT
TO THIS WARRANT.

 

[remainder of page intentionally left blank]


IN WITNESS WHEREOF, this Warrant was executed by the Company on the _____ day of
______, 2014.

 

WORLDS ONLINE INC.

 

 

 

By: ____________

Name: Thom Kidrin

Title: CEO

 

 

 

 

